Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 38 and 48  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-24, 26, 28-37, 39 and 41-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Xu et al. (US 2020/0304958 A1) in view of Jerichow et al. (US 2018/0322785 A1).
	Regarding claims 22, 35 and 48. Xu teaches a method implemented by a wireless device configured for short range communications, said method comprising:
 	transmitting Intelligent Transport Systems (ITS) messages to two or more different groups of wireless devices over a first vehicle-to-vehicle(V2X) interface configured to operate according to a first communication standard (Paragraphs 0047-0048, fig. Illustrate and teach ITS-S central station transmit/communicated among plurality of ITS-Ss); and
 		
    PNG
    media_image1.png
    372
    352
    media_image1.png
    Greyscale
	
 		
  	Xu is silent on
 	receiving an ITS message from a first remote device  in a first one of the different groups of wireless devices over the first V2X interface ; and 
 	receiving an ITS message from a second remote device in a second one of the different groups of wireless devices over a second V2X interface configured to operate according to a second communication standard different from the first communication standard.
	In an analogous at , Jerichow teaches

 	receiving an ITS message from a first remote device  in a first one of the different groups of wireless devices over the first V2X interface ; and 
 	receiving an ITS message from a second remote device in a second one of the different groups of wireless devices over a second V2X interface configured to operate according to a second communication standard different from the first communication standard (Paragraphs [0051, [0053], [0057-0058] fig.2 Illustrate and teach V2X application server  150 received messages from different group of one or more V2X users equipment 110 over 3GPP, LTE or short range ITS technology).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu with Jerichow’s system such that receiving an ITS message from a first/second remote device  in a first/second one of the different groups of wireless devices over the first V2X interface in order to provide the secure and efficiency communication.

 	Regarding claims 23. Xu and Jerichow teach the method of claim 22. Jerichow teaches wherein receiving the ITS messages from the first and second remote devices comprises receiving the ITS messages with the same front end circuit (Paragraph [0093], [0103]).

 	Regarding claims 24 and 37. Xu and Jerichow teach the method of claim 22 . Xu teaches wherein receiving the ITS messages from the first and second remote devices comprises:
 	decoding the received ITS message from the first remote device in a first decoder configured to decode the received ITS messages according to the first
communication standard; and decoding the received ITS message from the second remote device in a second decoder configured to decode the received ITS messages according to the second communication standard (Paragraph [0079], [0089]).

Regarding claims 26 and 39. Xu and Jerichow teach the method of claim 22, Jerichow teaches  further comprising receiving an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraphs [0044]).

 	Regarding claims 28 and 41. Xu and Jerichow teach the method of claim 22, Jerichow teaches  further comprising receiving ITS messages concurrently on multiple radio interfaces (Paragraph [0045]).

 	Regarding claims 29 and 42. Xu and Jerichow teach the method according to claim 28, Jerichow teaches  wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently on two short range radio interfaces (Paragraphs [0053]).

 	Regarding claims 30 and 43. Xu and Jerichow teach the method according to claim 28, Jerichow teaches  wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently one of said short range radio interfaces and a long range radio interface (Paragraphs [0044], [0053-0054]).

 	Regarding claims 31 and 44. Xu and Jerichow teach the method of claim 22 Jerichow teaches further comprising transmitting an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraph [0044], [0053-0054], [0070]).

 	Regarding claims 32 and 45. Xu and Jerichow teach the method of claim 31, Jerichow teaches further comprising transmitting ITS messages concurrently on the long-range radio interface and one of the first and second short range radio interfaces (Paragraphs  [0044], [0070]).

 	Regarding claims 33 and 46. Xu and Jerichow teach the method of claim 31 Jerichow teaches further comprising selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces (Paragraphs [0046], [0045]).

 	Regarding claims 34 and 47. Xu and Jerichow teach the method of claim 33 Jerichow teaches wherein selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces comprises selecting a radio interface based on at least one of:
 	a type of the ITS message;
 	a priority of the ITS message;
 	a Quality of Service (QoS) parameter;
 	availability of a mobile network subscription;
 	availability of a mobile network for long range communications; and
congestion on the radio interfaces (Paragraphs [013], [0051]).

 	Regarding claim 36. Xu and Jerichow teach the wireless device of claim 35, Jerichow teaches wherein the interface circuit includes a common front end circuit for the first short range radio interface and the second short range radio interface (Paragraphs [0044], [0070]). 

 	Regarding claim 49 and 50. Xu and Jerichow teach the method of claim 22, Jerichow teaches wherein the first and second V2X interfaces comprises a PC5 interface and 802.11p interface (Paragraphs [0045], [0049], [0100]).

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0304958 A1) in view of Jerichow et al. (US 2018/0322785 A1) and further view of Huet al. (US 2017/0317819 A1).
 	Regarding claims 25 and 38. Xu and Jerichow teach the method of claim 22 but is silent on wherein receiving ITS messages from the first and second remote devices comprises:
 	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard.
 	In an analogous art, Hu teaches
	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard (Paragraphs [0010-0011], [0014] [0041] teach decoding message and share secret).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu and Jerichow with Hu’s system such that shared decoder configured to decode ITS messages in order to secure the message information during transmission.

 	Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0304958 A1) in view of Jerichow et al. (US 2018/0322785 A1) and further view of Kang et al. (US 2017/0359209 A1).
 	Regarding claims 27 and 40. Xu and Jerichow teach the method of any one of claims 26 but is silent on wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces.
	In an analogous art, Kang teaches  
 	wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces (Paragraphs [0009-0010] teach demodulating control message including demodulating physical downlink share channel).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu and Jerichow with Kang’s system such that wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface in order to provide the secure transmission  of large amount data in a long frequency range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641